James J. Campbell v. Commissioner.Campbell v. CommissionerDocket No. 79366.United States Tax CourtT.C. Memo 1960-250; 1960 Tax Ct. Memo LEXIS 39; 19 T.C.M. (CCH) 1390; T.C.M. (RIA) 60250; November 25, 1960*39  James J. Campbell, pro se, 205 S. Indian Ave., Palm Springs, Calif. Charles F. Quinlan, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: The respondent determined deficiencies in petitioner's income tax and additions to tax as follows: Additions to TaxSec. 6653(a),YearDeficiencyI.R.C. 19541954$1,057.98$52.9019551,160.1958.0119561,520.0776.00The petition was filed, claiming error in "rental income, capital gains, business expenses, itemized deductions" and "exemptions." In his petition taxpayer alleged various facts in support of his allegations of error. Respondent denied all alleged errors. The case was duly noted for trial on October 10, 1960. Petitioner appeared and undertook the trial of his own case pro se.  Petitioner is a resident of Palm Springs, California, and is engaged in the business of preparing tax returns, both State and Federal, and advising his clients (mostly laborers) in tax matters. Although told he had the burden of proof, petitioner, as a witness, made a few statements of fact in support of the alleged errors, but presented absolutely nothing that was*40  tantamount to proof of error. Albeit, the proof of amounts spent and other supporting data were required and necessary to sustain the alleged allegations of error, not a single fact or figure of this character was presented. We have no alternative to holding that there is a complete failure of proof of error. The same holding must be made as to the additions to the tax for negligence. Decision will be entered for the respondent.